Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output circuitry”,  in claims 1, 10 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel (2011/0163072).
For claim 10, Vogel teaches a welding or additive manufacturing power supply (12 as shown in fig.1) (abstract), comprising: a user interface (26 as shown in fig.1) configured to receive a user input shielding gas mixture comprising a proportion of a first shielding gas of the shielding gas mixture and a proportion of a second shielding gas of the shielding gas mixture (par.28, lines 1-11), wherein the proportion of the first shielding gas and the proportion of the second shielding gas are separately adjustable (par.25, lines 1-15 and par.28, lines 1-11); output circuitry (controller 14 includes electrical components to output in par.30, lines 3-5 and in fig.1) configured to generate a shielding gas customized welding waveform (par.30, lines 4-10, par.31, lines 1-10 and par.51, lines 1-5); a memory storing (memory inside element 14 a shown in fig.1) a first average welding voltage level that is associated with the first shielding gas (par.25, lines 1-5, par.33, lines 3-15), and a second average welding voltage level that is associated with the second shielding gas (par.25, lines 1-5, par.33, lines 3-15); and a controller (14 a shown in fig.1), operatively connected to control operations of the output circuitry (controller 14 includes electrical components to output in par.30, lines 3-5 and in fig.1), and configured to determine a third average welding voltage level for the shielding gas customized welding waveform, wherein the controller (14 a shown in fig.1) calculates the third average welding voltage level for the shielding gas customized welding waveform using the proportion of the first shielding gas, the first average welding voltage level, the proportion of the second shielding gas, and the second average welding voltage level (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18).  	For claim 11, Vogel further teaches wherein the third average welding voltage level for the shielding gas customized welding waveform is a weighted average that is weighted according to the proportion of the first shielding gas and the proportion of the second shielding gas (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18).  	For claim 12, Vogel further teaches wherein the controller further determines a plurality of waveform parameters of the shielding gas customized welding waveform based on the proportion of the first shielding gas and the proportion of the second shielding gas, wherein the plurality of waveform parameters includes both a pulse peak and pulse duration of a current pulse (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18).  	For claim 13, Vogel further teaches wherein the user interface is configured to allow adjustment of the proportion of the first shielding gas from 0% to 100% of the shielding gas mixture, and is configured to allow adjustment of the proportion of the second shielding gas from 0% to 100% of the shielding gas mixture (par.28, lines 1-11, par.30, lines 4-10, and par.54, lines 1-10). 

For claim 17, Vogel teaches welding or additive manufacturing power supply (12 as shown in fig.1)(abstract), comprising: a user interface (26 as shown in fig.1) configured to receive a user input shielding gas mixture comprising an amount of a first shielding gas and an amount of a second shielding gas (par.28, lines 1-11),, wherein the amount of the first shielding gas and the amount of the second shielding gas are separately adjustable (par.25, lines 1-15 and par.28, lines 1-11);; output circuitry (controller 14 includes electrical components to output in par.30, lines 3-5 and in fig.1) configured to generate a shielding gas customized welding waveform (par.30, lines 4-10, par.31, lines 1-10 and par.51, lines 1-5); a memory storing (memory inside element 14 a shown in fig.1): a first plurality of waveform parameters that are associated with the first shielding gas (par.25, lines 1-5, par.33, lines 3-15),; and a second plurality of waveform parameters that are associated with the second shielding gas (par.25, lines 1-5, par.33, lines 3-15),; and a controller (14 as shown in fig.1), operatively connected to control operations of the output circuitry (controller 14 includes electrical components to output in par.30, lines 3-5 and in fig.1), and configured to determine a third plurality of waveform parameters at least partially defining the shielding gas customized welding waveform (par.30, lines 4-10, par.31, lines 1-10 and par.51, lines 1-5), wherein the controller (14 as shown in fig.1) determines the third plurality of waveform parameters from the first plurality of waveform parameters, the amount of the first shielding gas, the second plurality of waveform parameters, and the amount of the second shielding gas (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18).  	For claim 18, Vogel further teaches wherein the first plurality of waveform parameters at least partially define a first base pulse welding waveform that is associated with the first shielding gas, and the second plurality of waveform parameters at least partially define a second base pulse welding waveform that is associated with the second shielding gas (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18).  	For claim 19, Vogel further teaches wherein the third plurality of waveform parameters includes an average welding voltage, a current pulse peak, and a current pulse duration (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18).  	For claim 20, Vogel further teaches wherein the user interface is configured to allow adjustment of the amount of the first shielding gas from 0% to 100% of the shielding gas mixture, and is configured to allow adjustment of the amount of the second shielding gas from 0% to 100% of the shielding gas mixture (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.54, lines 1-10).  	For claim 21, Vogel further teaches wherein the third plurality of waveform parameters includes an average welding voltage that is calculated by the controller as a weighted average according to the amount of the first shielding gas and the amount of the second shielding gas (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14-16, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (2011/0163072) in views of Hampton (8129652).
 	For claim 1, Vogel teaches a welding or additive manufacturing power supply (12 as shown in fig.1), comprising: a user interface (26 as shown in fig.1) configured to receive a user input shielding gas mixture comprising a proportion of a first shielding gas of the shielding gas mixture, a proportion of a second shielding gas of the shielding gas mixture, and a proportion of multiple shielding gas of the shielding gas mixture (par.28, lines 1-11), wherein the proportion of the first shielding gas, the proportion of the second shielding gas, and the proportion of multiple shielding gas are separately adjustable (par.25, lines 1-15 and par.28, lines 1-11); output circuitry (controller 14 includes electrical components to output in par.30, lines 3-5 and in fig.1) configured to generate a shielding gas customized welding waveform (par.30, lines 4-10, par.31, lines 1-10 and par.51, lines 1-5); a memory (memory inside element 14 a shown in fig.1) storing a first welding voltage level that is associated with the first shielding gas (par.25, lines 1-5, par.33, lines 3-15), a second welding voltage level that is associated with the second shielding gas (par.25, lines 1-5, par.33, lines 3-15), and a third welding voltage level that is associated with the third shielding gas (par.25, lines 1-5, par.33, lines 3-15); and a controller (14 as shown in fig.1), operatively connected to control operations of the output circuitry (controller 14 includes electrical components to output in par.30), and configured to determine an average welding voltage level for the shielding gas customized welding waveform (par.38, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18) , wherein the controller (14 as shown in fig.1) calculates the average welding voltage level for the shielding gas customized welding waveform as a weighted average that includes the first welding voltage level at the proportion of the first shielding gas, the second welding voltage level at the proportion of the second shielding gas, and the third welding voltage level at the proportion of the multiple shielding gas (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18). 
 	Vogel fails to teach the third shielding gas of the shielding gas mixture.
Hampton teaches, similar welding shielding gas, the third shielding gas of the shielding gas mixture (col.2, lines 57-65).
It would have been obvious to one ordinary skill in the art before effective date of claim invention to modify the shield gases of Vogel to include the third shielding gas as taught and suggest by Hampton for purpose of controlling the gas mixture in real time in relation to arc instability, the arc stability is improved and the amount of spatter and weld defects are reduced and resulting weld quality is improved (Hampton, col.2, lines 20-25).
 	For claim 2, Vogel further teaches wherein the controller (14 as shown in fig.1) further determines a plurality of waveform parameters of the shielding gas customized welding waveform based on the proportion of the first shielding gas, the proportion of the second shielding gas, and the proportion of the multiple shielding gas, wherein the plurality of waveform parameters includes both a pulse peak and pulse duration of a current pulse (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18). 
 	Vogel fails to teach the third shielding gas of the shielding gas mixture.
Hampton teaches, similar welding shielding gas, the third shielding gas of the shielding gas mixture (col.2, lines 57-65).
It would have been obvious to one ordinary skill in the art before effective date of claim invention to modify the shield gases of Vogel to include the third shielding gas as taught and suggest by Hampton for purpose of controlling the gas mixture in real time in relation to arc instability, the arc stability is improved and the amount of spatter and weld defects are reduced and resulting weld quality is improved (Hampton, col.2, lines 20-25).
 	For claim 3, Vogel further teaches wherein the user interface (26 as shown in fig.1) is configured to allow adjustment of the proportion of the first shielding gas from 0% to 100% of the shielding gas mixture, and is configured to allow adjustment of the proportion of the second shielding gas from 0% to 100% of the shielding gas mixture, and is configured to allow adjustment of the proportion of the multiple shielding gas from 0% to 100% of the shielding gas mixture (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10). 
 	Vogel fails to teach the third shielding gas of the shielding gas mixture.
Hampton teaches, similar welding shielding gas, the third shielding gas of the shielding gas mixture (col.2, lines 57-65).
It would have been obvious to one ordinary skill in the art before effective date of claim invention to modify the shield gases of Vogel to include the third shielding gas as taught and suggest by Hampton for purpose of controlling the gas mixture in real time in relation to arc instability, the arc stability is improved and the amount of spatter and weld defects are reduced and resulting weld quality is improved (Hampton, col.2, lines 20-25).
 	For claim 4, Vogel further teaches wherein the user interface (26 as shown in fig.1) is configured to output an alarm indication when a sum of the proportion of the first shielding gas, the proportion of the second shielding gas, and the proportion of the third shielding gas do not equal 100% (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10 and par.54, lines 1-15).  	For claim 5, Vogel further teaches wherein the proportion of the first shielding gas is an argon proportion of the shielding gas mixture, and the proportion of the third or second shielding gas is a carbon dioxide proportion of the shielding gas mixture (par.54, lines 1-15). 
 	Vogel fails to teach a helium proportion of the shielding gas mixture as the third shielding gas of the shielding gas mixture.
Hampton teaches a helium proportion of the shielding gas mixture as the third shielding gas of the shielding gas mixture (col.2, lines 57-65).
It would have been obvious to one ordinary skill in the art before effective date of claim invention to modify the shield gases of Vogel to include the helium shielding gas as taught and suggest by Hampton for purpose of controlling the gas mixture in real time in relation to arc instability, the arc stability is improved and the amount of spatter and weld defects are reduced and resulting weld quality is improved (Hampton, col.2, lines 20-25). 	For claim 6, Vogel fails to teach wherein the proportion of the first shielding gas is hydrogen proportion of the shielding gas mixture, the proportion of the second shielding gas is a nitrogen proportion of the shielding gas mixture, and the proportion of the third shielding gas is an oxygen proportion of the shielding gas mixture.
Hampton teaches wherein the proportion of the first shielding gas is hydrogen proportion of the shielding gas mixture, the proportion of the second shielding gas is a nitrogen proportion of the shielding gas mixture, and the proportion of the third shielding gas is an oxygen proportion of the shielding gas mixture (col.2, lines 57-65).
It would have been obvious to one ordinary skill in the art before effective date of claim invention to modify the shield gases of Vogel to include the multiple shielding gas as taught and suggest by Hampton for purpose of controlling the gas mixture in real time in relation to arc instability, the arc stability is improved and the amount of spatter and weld defects are reduced and resulting weld quality is improved (Hampton, col.2, lines 20-25). 	For claim 7, Vogel further teaches wherein: the user interface (26 as shown in fig.1) is having multiple shielding gases that are separately adjustable, the memory stores a fourth welding voltage level that is associated with the one of multiple shielding gas, and the weighted average includes the fourth welding voltage level at the proportion of the one of multiple shielding gas (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18). 
 	Vogel fails to teach a proportion of a fourth shielding gas of the shielding gas mixture and the third shielding gas. 	Hampton teaches a proportion of a fourth shielding gas of the shielding gas mixture and the third shielding gas (col.2, lines 57-65).
It would have been obvious to one ordinary skill in the art before effective date of claim invention to modify the shield gases of Vogel to include the multiple shielding gas as taught and suggest by Hampton for purpose of controlling the gas mixture in real time in relation to arc instability, the arc stability is improved and the amount of spatter and weld defects are reduced and resulting weld quality is improved (Hampton, col.2, lines 20-25).

	For claim 8, Vogel further teaches wherein: the user interface (26 as shown in fig.1) is further configured to receive a proportion of multiple shielding gases of the shielding gas mixture and a proportion of a multiple shielding gases shielding gas of the shielding gas mixture (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18), wherein the proportion of the first shielding gas, the proportion of the second shielding gas, the proportion of the multiple shielding gases shielding gas (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18), the proportion of the multiple shielding gases shielding gas and the proportion of the multiple shielding gases shielding gas are separately adjustable (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18), the memory stores a fourth welding voltage level that is associated with the multiple shielding gases shielding gas, and a fifth welding voltage level that is associated with the multiple shielding gases shielding gas (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18), and the weighted average includes the fourth welding voltage level at the proportion of the multiple shielding gases shielding gas, and the fifth welding voltage level at the proportion of the multiple shielding gases shielding gas (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18). 
 	Vogel fails to teach a proportion of a third, fourth and fifth shielding gas of the shielding gas mixture. 	Hampton teaches a proportion of a third, fourth and fifth shielding gas of the shielding gas mixture (col.2, lines 57-65).
It would have been obvious to one ordinary skill in the art before effective date of claim invention to modify the shield gases of Vogel to include the multiple shielding gas as taught and suggest by Hampton for purpose of controlling the gas mixture in real time in relation to arc instability, the arc stability is improved and the amount of spatter and weld defects are reduced and resulting weld quality is improved (Hampton, col.2, lines 20-25).
 	For claim 9, Vogel further teaches wherein: the user interface (26 as shown in fig.1) is further configured to receive a proportion of multiple shielding gases of the shielding gas mixture and a proportion of a multiple shielding gases shielding gas of the shielding gas mixture (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18), wherein the proportion of the first shielding gas, the proportion of the second shielding gas, the proportion of the multiple shielding gases shielding gas (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18), the proportion of the multiple shielding gases shielding gas and the proportion of the multiple shielding gases shielding gas are separately adjustable (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18), the memory stores a fourth welding voltage level that is associated with the multiple shielding gases shielding gas (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18), and a fifth welding voltage level that is associated with the multiple shielding gases shielding gas, and the weighted average includes the fourth welding voltage level at the proportion of the multiple shielding gases shielding gas (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18), and the fifth welding voltage level at the proportion of the multiple shielding gases shielding gas, sixth welding voltage level that is associated with the multiple shielding gas (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18), and the weighted average includes the fourth welding voltage level at the proportion of the multiple shielding gas (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18), the fifth welding voltage level at the proportion of the multiple shielding gas, and the sixth welding voltage level at the proportion of the multiple shielding gas (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18).
 	Vogel fails to teach a proportion of a third, fourth, fifth and sixth shielding gas of the shielding gas mixture. 	Hampton teaches a proportion of a third, fourth, fifth and sixth shielding gas of the shielding gas mixture (col.2, lines 57-65).
It would have been obvious to one ordinary skill in the art before effective date of claim invention to modify the shield gases of Vogel to include the multiple shielding gas as taught and suggest by Hampton for purpose of controlling the gas mixture in real time in relation to arc instability, the arc stability is improved and the amount of spatter and weld defects are reduced and resulting weld quality is improved (Hampton, col.2, lines 20-25).
 	For claim 14, Vogel further teaches the user input shielding gas mixture includes four separately adjustable proportions of the shielding gas mixture corresponding respectively to the first shielding gas, the second shielding gas, the separately adjustable proportions of the shielding gas mixture are separately adjustable between 0% and 100% of the shielding gas mixture, and the third average welding voltage level for the shielding gas customized welding waveform is a weighted average that is weighted according to the separately adjustable proportions of the shielding gas mixture (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18). 
 	Vogel fails to teach a third shielding gas, and a fourth shielding gas. 	Hampton teaches a third shielding gas, and a fourth shielding gas (col.2, lines 57-65).
It would have been obvious to one ordinary skill in the art before effective date of claim invention to modify the shield gases of Vogel to include the multiple shielding gas as taught and suggest by Hampton for purpose of controlling the gas mixture in real time in relation to arc instability, the arc stability is improved and the amount of spatter and weld defects are reduced and resulting weld quality is improved (Hampton, col.2, lines 20-25).
 	For claim 15, Vogel further teaches wherein: the user input shielding gas mixture includes multiple separately adjustable proportions of the shielding gas mixture corresponding respectively to the first shielding gas, the second shielding gas, the five separately adjustable proportions of the shielding gas mixture are separately adjustable between 0% and 100% of the shielding gas mixture, and the third average welding voltage level for the shielding gas customized welding waveform is a weighted average that is weighted according to the multiple separately adjustable proportions of the shielding gas mixture (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18). 
 	Vogel fails to teach a third shielding gas, a fourth shielding gas, and a fifth shielding gas. 	Hampton teaches a third shielding gas, a fourth shielding gas, and a fifth shielding gas (col.2, lines 57-65).
It would have been obvious to one ordinary skill in the art before effective date of claim invention to modify the shield gases of Vogel to include the multiple shielding gas as taught and suggest by Hampton for purpose of controlling the gas mixture in real time in relation to arc instability, the arc stability is improved and the amount of spatter and weld defects are reduced and resulting weld quality is improved (Hampton, col.2, lines 20-25).
 	For claim 16, Vogel further teaches wherein: the user input shielding gas mixture includes multiple separately adjustable proportions of the shielding gas mixture corresponding respectively to the first shielding gas, the second shielding gas, the six separately adjustable proportions of the shielding gas mixture are separately adjustable between 0% and 100% of the shielding gas mixture, and the third average welding voltage level for the shielding gas customized welding waveform is a weighted average that is weighted according to the six separately adjustable proportions of the shielding gas mixture (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18). 
 	Vogel fails to teach a third shielding gas, a fourth shielding gas, a fifth shielding gas, and a sixth shielding gas. 	Hampton teaches a third shielding gas, a fourth shielding gas, a fifth shielding gas, and a sixth shielding gas (col.2, lines 57-65).
It would have been obvious to one ordinary skill in the art before effective date of claim invention to modify the shield gases of Vogel to include the multiple shielding gas as taught and suggest by Hampton for purpose of controlling the gas mixture in real time in relation to arc instability, the arc stability is improved and the amount of spatter and weld defects are reduced and resulting weld quality is improved (Hampton, col.2, lines 20-25).
 	For claim 22, Vogel further teaches wherein: the user input shielding gas mixture includes multiple separately adjustable proportions of the shielding gas mixture corresponding respectively to the first shielding gas, the second shielding gas, the multiple separately adjustable proportions of the shielding gas mixture are separately adjustable between 0% and 100% of the shielding gas mixture, and the controller determines the third plurality of waveform parameters based on the multiple separately adjustable proportions of the shielding gas mixture (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18). 
 	Vogel fails to teach a third shielding gas, and a fourth shielding gas. 	Hampton teaches a third shielding gas, and a fourth shielding gas (col.2, lines 57-65).
It would have been obvious to one ordinary skill in the art before effective date of claim invention to modify the shield gases of Vogel to include the multiple shielding gas as taught and suggest by Hampton for purpose of controlling the gas mixture in real time in relation to arc instability, the arc stability is improved and the amount of spatter and weld defects are reduced and resulting weld quality is improved (Hampton, col.2, lines 20-25).

 	For claim 23, Vogel further teaches wherein: the user input shielding gas mixture includes multiple separately adjustable proportions of the shielding gas mixture corresponding respectively to the first shielding gas, the second shielding gas, the multiple separately adjustable proportions of the shielding gas mixture are separately adjustable between 0% and 100% of the shielding gas mixture, and the controller determines the third plurality of waveform parameters based on the multiple separately adjustable proportions of the shielding gas mixture (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18). 
 	Vogel fails to teach a third shielding gas, a fourth shielding gas, a fifth shielding gas. 	Hampton teaches a third shielding gas, a fourth shielding gas, a fifth shielding gas (col.2, lines 57-65).
It would have been obvious to one ordinary skill in the art before effective date of claim invention to modify the shield gases of Vogel to include the multiple shielding gas as taught and suggest by Hampton for purpose of controlling the gas mixture in real time in relation to arc instability, the arc stability is improved and the amount of spatter and weld defects are reduced and resulting weld quality is improved (Hampton, col.2, lines 20-25).
 	For claim 24, Vogel further teaches wherein: the user input shielding gas mixture includes multiple separately adjustable proportions of the shielding gas mixture corresponding respectively to the first shielding gas, the second shielding gas, the multiple separately adjustable proportions of the shielding gas mixture are separately adjustable between 0% and 100% of the shielding gas mixture, and the controller determines the third plurality of waveform parameters based on the multiple separately adjustable proportions of the shielding gas mixture (par.28, lines 1-11, par.30, lines 4-10, par.31, lines 1-10, par.40, lines 1-10 and par.43, lines 10-18).
 	Vogel fails to teach a third shielding gas, a fourth shielding gas, a fifth shielding gas, and a sixth shielding gas. 	Hampton teaches a third shielding gas, a fourth shielding gas, a fifth shielding gas, and a sixth shielding gas (col.2, lines 57-65).
It would have been obvious to one ordinary skill in the art before effective date of claim invention to modify the shield gases of Vogel to include the multiple shielding gas as taught and suggest by Hampton for purpose of controlling the gas mixture in real time in relation to arc instability, the arc stability is improved and the amount of spatter and weld defects are reduced and resulting weld quality is improved (Hampton, col.2, lines 20-25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761      


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761